Citation Nr: 1414049	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:  Paul Kachevsky, attorney



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1969 to May 1971.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The claim was remanded by the Board in August 2011 for further development.  

Based on the Veteran's contentions and the evidence of record, the Board has recharacterized the issue as seen on the title page.  

The Board notes that in October 1997 the Veteran gave Power of Attorney (POA) to Veterans of Foreign Wars; in August 2012 the Veteran gave POA to a private representative who then revoked his POA in September 2013.  The Veteran has not appointed another representative (either VSO or attorney) to assist him in his claim. Therefore, the Board is proceeding with the Veteran's claim as a pro se (unrepresented) claim.  

The Board notes that over the course of the appeal the RO denied several claims in a May 2013 rating decision.  In a July 2013 notice letter, the RO acknowledged receipt of the Veteran's notice of disagreement (NOD) with this decision.  The notice of disagreement is not part of the claims file or Virtual VA.  Thus, the Board has no idea as to what issues are being appealed.  Since the RO has acknowledged receiving the NOD and described what actions would be taken as a result of such filing, the Board finds that a remand under Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated May 2011 to February 2013, the May 2013 rating decision, and the September 2013 POA revocation.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has residuals of a right hand injury that was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right hand injury have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Veteran's claim for service connection for residuals of a right hand injury is being granted, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

The Veteran contends that his right hand tingling, numbness, weakness, and pain are related to catching his hand on barbed wire during active duty. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records are unremarkable for any treatment of right hand injury during service; however, the Veteran asserts that any treatment that occurred following his injury was done in the field not a hospital.  The Board notes that the Veteran's DD 214 reflects that he received the Combat Infantryman's Badge.  As a combat Veteran, the Board accepts the Veteran's lay statements regarding his right hand disability and treatment thereof as consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b).  In this regard, the Board points to the grant of service connection for superficial scars of the right hand in a February 1998 RO rating decision. 

The Board also finds that the Veteran has a current diagnosis of minor degenerative changes and amorphous calcification in the soft tissues overlying the volar aspect of the distal radius with possible erosion of the adjacent bone, as evidenced by a March 2012 VA x-ray report. 

As such, the claim turns on whether the Veteran's current disability is related to his in-service injury.  The Board notes that the VA examinations of record focused on whether the Veteran had a neurological disability.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Furthermore, the Board points to the May 2008 statement from the Veteran's primary care provider, which concluded that the Veteran's symptoms were related to the Veteran's injury during Vietnam.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's degenerative changes of the right hand, tingling, numbness, weakness, and pain are related to his in-service right hand injury and service connection for residuals of a right hand injury is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right hand injury is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


